The opinion of the court was delivered, by
Strong, J.
The defendants below were sued, not as partners, but as co-promissors. The plaintiff counted upon a note signed James Patterson, and his averment was that it was the promise of both Patterson & Painter. The signature, by Patterson, proved that it was his promise, and the admissions of Painter were evidence that it was his. The identical promise contained in the note is thus shown to have been of both the defendants. It is true, a partnership between two persons cannot be completely shown by the admissions of one; but the question here is not the general one, whether there was a partnership between Painter and Patterson, but whether the former was a party to the note in suit. His admissions, though they might not prove the partnership generally, were evidence that Patterson was his agent to make the promise. The case was, therefore, properly left to the jury, not because the evidence was sufficient to establish against both the defendants that they were partners, but because there was distinct proof that both had made the one promise contained in the note.
Judgment affirmed.